BISTLINE, Justice,
specially concurring and dissenting.
I concur in Justice Johnson’s dissent as to issue V of the majority opinion.
It is necessary, in this justice’s opinion, to dissent further from the majority’s discussion, specifically, that regarding issue II, the propriety of the Commission’s denial of medical benefits after August 8, 1989. The majority opinion misses the point of Sprague v. Caldwell Transp., Inc., 116 Idaho 720, 779 P.2d 395 (1989), by premising the opinion’s analysis solely on whether Hipwell's medical condition had improved. The central holding in Sprague is that it is not the Commission’s function to “decide whether the treatment is required. The only review the Commission is entitled to make of the physician’s decision [to treat] is whether the treatment was reasonable.” 116 Idaho at 722, 779 P.2d at 397. The relevant inquiry is whether that treatment was reasonable. The majority, then, is incorrect in stating that an employer must pay for the costs of reasonable medical treatment required by the employee’s physician only when the three circumstances found in Sprague are present. To the contrary, an employer must pay for the costs of reasonable medical treatment required by the physician, period. The three circumstances of Sprague merely constituted evidence in that case that such treatment was reasonable, not an iron-clad test.
It is thus readily apparent that Sprague does not require that the claimant make gradual improvement from the treatment received. Whether the claimant’s condition gradually improved should not be determinative of whether treatment is reasonable. Certainly it is conceivable that a course of treatment seemed necessary at the time the doctor prescribed it, even though the patient unfortunately did not improve. The reasonableness of a doctor’s determination that treatment is indicated should be measured at the time the doctor prescribes treatment, not by “armchair doctoring” af-terwards with the benefit of hindsight. In the instant case, the evidence is uncontro-verted that Hipwell complained of more pain after the panel’s finding of stability on August 8, 1993. Although all of the care Hipwell received from Dr. Smith may not have been reasonable when viewed in light of the panel’s findings, some of it may have been. Because neither the referee nor the Commission has cited to or discussed Sprague, consequently neither applies the reasonableness test, and we cannot ascertain how much of the treatment was reasonable.3 Accordingly, the Commission has abused its discretion by failing to discuss or utilize the applicable legal stan*301dards in determining eligibility for benefits after August 8, 1989. See Sun Valley Shopping Center, Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803 P.2d 993, 1000 (1991).
In sum, it appears necessary to remind this Court and the Commission of our joint obligation: “The provisions of the Worker’s Compensation Law are to be liberally construed in favor of the employee. Liberal construction in favor of the worker is required to enable the act to serve the humane purposes for which it was promulgated, ‘leaving no room for narrow, technical construction.’ ” Sprague, 116 Idaho at 721, 779 P.2d at 396 (emphasis in original; citations omitted) (quoting Hattenburg v. Blanks, 98 Idaho 485, 567 P.2d 829 (1977)).
I do specially concur in the majority’s discussion of issues VI and VII which expands upon the majority’s factual recitation. The referee’s conclusion that consolidation was neither necessary nor supported is sustained by his finding that the two matters were in different stages of procedure, a fact not mentioned by the majority. Similarly, the denial of retraining benefits was within the referee’s and Commission’s discretion, but only in light of its apportionment of but 30% of the disability to Challenger and in light of the fact that Hipwell actually had three and one-half to four years left in which to obtain his degree (rather than the two and one-half years the majority asserts). Had the apportionment been greater or had Hipwell required less time for his education (even if he required more than two years), the Commission would have abused its discretion by adopting the referee’s denial of retraining benefits.

. This is not the first time the Commission has failed to recognize Idaho case law which is both on point and relevant. See, e.g., Hill v. E & L Farms, 123 Idaho 371, 848 P.2d 429 (1993).